Citation Nr: 1814565	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 

THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the left knee. 

2.  Entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the right knee. 

3.  Entitlement to a compensable evaluation for left knee instability. 

4.  Entitlement to a compensable evaluation for right knee instability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to March 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012, rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2017, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2017 the Veteran testified at a Board hearing.  He asserted that his symptoms had worsened since his last examination.  The Veteran's last examination was in October 2012.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  VAMC treatment records indicate he has continued to seek treatment for his knees, as recently as 2016.  As the medical treatment records indicate continued treatment, and the Veteran has asserted a worsening since his last examination, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all ongoing federal treatment records.

2. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his bilateral knee disabilities.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  All indicated studies should be performed.  

The examiner should include testing for instability, and range of motion testing, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on repeated use should also be described by the examiner.

If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.   

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

If the right or left knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

The examination should also be conducted consistent with Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court explained that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans, to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.

3. After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




